TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-21-00016-CV


                    Revolution Insurance Technologies, Inc., Appellant

                                              v.

                                   John Warren, Appellee




              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-20-004409, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant Revolution Insurance Technologies, Inc. has filed an unopposed motion

to dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed on Appellant’s Motion

Filed: April 28, 2021